This opinion is subject to administrative correction before final disposition.




                                Before
                  HITESMAN, STEWART, and COGLEY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Nicholas J. ANDRADE
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000014

                           Decided: 28 May 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Terrance J. Reese (arraignment)
                          Kyle G. Phillips (trial)

 Sentence adjudged 26 September 2019 by a general court-martial
 convened at Marine Corps Base Camp Lejeune, North Carolina,
 consisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: reduction to paygrade E-1, confinement for 33 months,
 forfeiture of all pay and allowances and a dishonorable discharge.

                             For Appellant:
                 Lieutenant Colonel Michael Berry, USMC

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Andrade, NMCCA No. 202000014
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2